DETAILED ACTION
Status of Claims
Claims 1-20 are pending and are under examination in this office action.

Receipt is acknowledged of the Information Disclosure Statement filed June 01, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

Response To Amendment and Argument
The response filed on 5/25/22 has been entered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Necessitated by amendment Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Isakson et al. (US 6,136,839) in view of Dmowski et al. (WO 2008/083158) Isakson et al. (US 6,136,839) and further in view of Haslam et al. (US 4474753) and Mowat et al. (Ann. Reum. Dis (1976),35,498)) and Rothbard et al. (US 6,669,951) and evidenced by Babu et al. (Drug delivery 12: 165-169(2005). 
Isakson teaches with regards to instant claim 1, treating inflammatory associated disorder (see col. 4, lines 1+ and claim 18), specifically rheumatoid arthritis (see col. 4, lines 1+, therefore the patient is identified as having rheumatoid arthritis) topically administering as a cream and ointment (see col. 31, lines 59+ and col. 32, lines 35+, as required by instant claims 1, 8 and 16) in the present of a buffer (col. 33, lines 50+), a penetration enhancer (see col. 32, lines 50+) wherein the penetration enhancer is benzyl alcohol (see col. 33, lines 55+ as required by instant claim 14) and the therapeutic agent is a cox-2 inhibitor (i.e., a NSAID, as required by instant claims12-13) and may comprise propylene glycol (see col. 32, lines 45 +, as required claims 16 and 18) and the buffer is a bicarbonate salt (see col. 23, lines 10+). 
 However, Isakson fails to specifically that the buffer the concentration of the buffer agents is about 5% (see col. 3, lines 55+, as required by instant claim 3 and 5). 
With regards to instant claim 1, Dmowski teaches a transdermal formulation (see pg. 3, lines 20+, pg. 4, lines 4+ comprising buffering agents (see pg. 5, lines 15+) such as sodium carbonate, sodium bicarbonate, (see pg. 9, lines 20+) that further comprises a penetration enhancer (as required by instant claim 2, see pg. 18, lines 54) isopropyl palmitate (see pg. 9, lines 5+ as required by claims 1 and 14) and lecithin and ethanol (see pg. 7, lines 30+, as also required by instant claim 15). With regards to claims 14-15, Dmowski teaches the formulation comprises fatty acid such as lauric acid (see pg. 9, lines 25+), an emulsifier and a surfactant (see page 5, as required by instant claim 16), wherein the surfactant is Sodium Lauryl sulfate and the humectant is propylene glycol (as required by instant claim 18, see pg. 5, lines 20+) wherein the formulation is a cream, lotion or an ointment (as required by instant claim 16, see abstract)
However, fails to teach treating rheumatoid arthritis the formulation comprises menthol and also fails to teach the recited concentration. It is known the concentration is within the purview of the skilled artisan to modify based on the end use. It is the Examiners position that once the concept is known or available, one of ordinary skill in the art would be motivated to find the optimum working range. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine. See In re Aller, 220 F.2d 454 105 USPQ 233,235 (CCPA 1955). It should be noted that the formulation taught by Dmowski is a transdermal formulation can be incorporated into the formulation taught by Isakson and substitute the active agent taught by Dmowski for that taught by Isakson with a reasonable expectation of success that because both teach the same transdermal composition with the only difference in the active. Nonetheless one of ordinary skill in the art would expect a reasonable expectation of success because the same transdermal formulation with the same agents are used and the expectation of having the drug penetrate through the skin. 
Mowat et al. teach administering a NSAID (i.e., naproxen in the treatment of rheumatoid arthritis (see entire article, as required by instant claims 1 and 20).
  With regards to instant claims 1 and 20 Haslam teaches a topical composition for the skin comprising buffering agents such as bicarbonates and carbonates of alkali earth (see col. 3, lines 50 +) and menthol (see claim 13) and anti-inflammatory drugs (see claim 8), wherein the buffering agent can be  up to 5% (see col. 3, lines 60+, as required by instant claim 5). Although the concentration of the menthol is not taught, as evidenced by Babu et al. (Drug delivery 12: 165-169(2005) teaches adding varying menthol concentration  in transdermal composition (see entire article)
Rothbard teaches treating patient is suffering with rheumatoid arthritis (see col. 29, lines 40+) in a transdermal formulation (see col. col. 27, lines 30+) as a lotion (see  col. 26, lines 59+) wherein the active maybe an anti-inflammatory drug (see col. 27, lines 60+), wherein the composition comprises a buffering agent (see col. 26, lines 55+). 
It would have been obvious to one of ordinary skill in the art to substitute the active agent danazol and testosterone taught by Dworski with a NSAID to treat rheumatoid arthritis with a reasonable expectation of success as the art recognizes adding or including a buffer to the transdermal/topical formulation active agents for different uses. 
It would have been prima facie obvious at the time the claimed invention was made.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of US. Patent Application No. 17/488,132 and 17488143. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: The claims of the instant claims refer to a method of treating rheumatoid arthritis administering a transdermal formulation comprising a buffering agent, a penetration enhancer, which further comprises a menthol and the claims of the copending recites a formulation suitable for transdermal delivery comprising sodium bicarbonate topically. Although the copending claims do not per-se teach treating rheumatoid arthritis the formulation of the copending to treat rheumatoid arthritis because the formulation is an intended use. Based on the intended use of the skilled artisan, would have been motivated to add active agents that is capable to treat rheumatoid arthritis.  
Claims 1-20 remain provisionally rejected on the ground of nonstatutory
obviousness-type double patenting as being unpatentable over the pertinent claims of copending Applications Nos. 17/488,132 and 17488143.
Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.  Applicants, have not presented a terminal disclaimer and the claims of the above co-pending rejection remain pending , since this is not the only or sole rejection remaining the rejection is properly maintained. 
No claims allowed. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        06/13/22